IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
AUSTIN DlVISION

STEPHEN HISER AND DANA ACE,
lndiviclually and on behalf of all others
Similarly Situated,

Plaintiffs,
v.

NZONE GUIDANCE, LLC,

Defendant.

Civil Action NO. l : l 8-cV-105 6

CO>OOO¢OO€»O'>SO'>COQOODOO'>QOJCOOC»O'>

 

DEFENDANT’S MOTION TO DISMISS AND COMPEL ARBITRATION

 

Carolyn A. Russell

State Bar No. 24003913

carolyn russell@ogletree. com

Ogletree, Deakins, Nash, Smoak & Stewart, P C.
One Allen Center, Suite 3000

500 Dallas Street

Houston, Texas 77002

713.655.5771

713.655.0020 (Fax)

Raven R. Applebaum

State Bar No. 24043 644
raven.applebaum@ogletree.com

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
2700 Weston Centre

112 East Pecan Street

San Antonio, TX 78205

210.354.1300

210.277.2702 (Fax)

ATTORNEYS FOR DEFENDANT
NZONE GUIDANCE, LLC

 

DEFENDANT’S MOTION TO DISMISS AND COMPEL ARBITRATION -
Defendant NZone Guidance, LLC (“NZone” or “Defendant”) files this Motion to Disiniss

and Compel Arbitration (“Motion”) and respectfully requests that this Court dismiss Plaintiffs’
claims With prejudice and compel arbitration for the reasons beloW.
I. STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING

Plaintiff Steven Hiser filed his Original Complaint December 7, 2018, asserting
misclassification and unpaid Wages FLSA claims against NZone on behalf of himself and a
putative class of MWD Operators.1 This Court entered an Order EXtending Defendant’s Time to
File an Answer on January 9, 2019.2 On January 18, 2019, NZone filed its Original AnsWer to
Plaintiff’s Original Complaint.3 An Unopposed Motion for Leave to file an Amended Complaint
to add an additional named plaintiff as Well as an additional proposed putative class Was filed by
Hiser on January 29, 2019.4 The Court granted the motion on January 30, 2019,5 and Plaintiffs’
First Amended Complaint adding plaintiff Dana Ace (“Ace”) and additional proposed putative
class of Directional Drillers vvas deemed filed that same day.6 NZone filed its Ansvver to Plaintiffs’
First Aniended Complaint on February l3, 2019.7 Plaintiffs subsequently filed a Motion for

Conditional Certification that same day.8 NZone now timely files this Motion.

 

1 See Docket No. l.
2 TeXt-only entry generated by the Court entered on January 9, 2019.
3 Docket No. 9.
4 Docket No.4.
5 TeXt-only entry generated by the Court entered on January 30, 2019.
6 Docket No. ll.
7 Docket. No. l3.
8 Docket No. l4.
l
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATIONAND BRIEF IN SUPPORT THEREOF

 

II. FACTUAL BACKGROUND

a. NZone Contracted With RigUp to Obtain Contract Services of
Oilfield Professionals.

NZone is an oil and gas services company providing among other things directional drilling
and MWD services to oil and gas exploration companies9 ln order for NZone to be connected to
independent professionals to help NZone on potential projects, on September 15, 2016, NZone’s
President, Brad Vaughn, entered into an a contract with RUSCO Operating, LLC, a wholly owned
subsidiary of RigUp, Inc.,10 titled, “Agreement Between Enterprise & RigUp For Use Of RigUp
Service” (the “NZone Agreement”).11’ 12 According to its website, RigUp is a workforce bidding
platform that is the largest marketplace and provider of labor in the energy industry. By using

RigUp’s service, NZone was able to propose projects on RigUp’s platform for selection by

independent professionals, such as the named plaintiffs in this case.13

Importantly, the NZone Agreement contains a provision stating that NZone agrees to

RigUp's Terms of Service, Which were incorporated in the NZone Agreement by reference.14

Section 24 of RigUp’s Terms of Service includes an arbitration clause:

“a. Generally. ln the interest of resolving disputes between you and RigUp in the
most expedient and cost effective manner, you and RigUp agree that every dispute
arising in connection with these Terms will be resolved by binding arbitration
Arbitration is less formal than a lawsuit in court. Arbitration uses a neutral arbitrator
instead of a judge or jury, may allow for more limited discovery than in court, and
can be subject to very limited review by courts. Arbitrators can award the same
damages and relief that a court can award. This agreement to arbitrate disputes and
regardless of Whether a claim arises during or after the termination of these Terms.
YOU UNDERSTAND AND AGREE THAT, BY ENTERING INTO THESE

 

9 Exhibit l, “Declaration ofNZone Guidance, LLC President, Brad Vaughn ,” at 1[4.
10 For purposes of this Motion, “RigUp” includes RUSCO Operating, LLC, a wholly owned subsidiary of RigUp, Inc.
11 Exhibit l at 115; Exhibit 2 at pp. 27-30.
12 ln order to obtain the NZone Agreement, the independent contractor agreements, and the digital records of signing
contained in Exhibit 2 (pp. 1~31), NZone was required to agree to treat the documents as confidential
13 Exhibit l at 116.
14 Exhibit 2 at p. 28, 1111.
2
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATION AND BRIEF IN SUPPORT THEREOF

 

TERMS, YOU AND RIGUP ARE EACH WAIVING THE RIGHT TO A TRIAL
BY JURY OR TO PARTICIPATE IN A CLASS ACTION.15

b. Plaintiffs Signed Agreements to Arbitrate Any and All Disputes
Arising from Their Services Procured With RigUp.

Like NZone, Hiser and Ace` also sought to use RigUp’s labor platform to offer their
services. In order to do so, they entered into separate contracts titled “Agreement Between
Independent Professional & RigUp for Use of RigUp Services” (the “Agreements”) with RUSCO,
too.16 Through the Agreements, Hiser and Ace represented under perjury of law that they Were
independent contractors and were able to provide the professional services to companies like
NZone generally described in Plaintiffs’ First Amended Complaint.17

Just like the NZone Agreement, the Agreements also contained a provision stating that the
Plaintiffs agreed to RigUp's Terms of Service, which Were incorporated in the Agreements by
reference.18 Importantly, Section 24 of RigUp’s Terms of Service not only contains the same
arbitration clause as the NZone Agreement (above), it also contains a class action waiver stating
in relevant part:

“f. No Class Actions. YOU AND RIGUP AGREE THAT EACH MAY BRING
CLAIl\/IS AGAINST THE OTHER ONLY IN YOUR OR ITS INDIVIDUAL
CAPACITY AND NOT AS A PLAINTIFFS OR CLASS MEMBER IN ANY
PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. Further, unless
both you and RigUp agree otherwise, the arbitrator may not consolidate more than

one person’s claims, and may not otherwise preside over any form of a
representative or class proceeding.”19

Additionally, each of the opt-in plaintiffs also entered in agreements with RigUp that incorporated

RigUp’s Terms of Service and includes the same arbitration clause and class waiver.20

 

15 Exhibit 2 at pp. 44-46 1124.
16 Exhibit 2 at pp. l-lO.
17 Id. at 1[9.
18 Exhibit 2, pp. 31-47 (Available at: https://www.rigup.com/tos).
19 Id. at p. 44, 1124(f). The Supreme Court of the United States recently upheld class action waivers in arbitration
agreements Epic Systems Corporatz`on v. Lewis, Supreme Court of the United States, Nos. 16-285, 16-300, l6-307
(May 21, 2018).
20 Exhibit 2 at pp. 11-26.
3
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATION AND BRIEF IN SUPPORT THEREOF

 

c. The Arbitration Agreement Covers the Claims Asserted by Plaintiffs.
Through the First Amended Complaint, Plaintiffs assert individual and collective claims
on behalf of themselves and all others similarly situated against NZone for violation of the FLSA
by failing to compensate Plaintiffs and other similarly situated employees at the rate of one and
one-half their regular rates of pay for all hours worked in excess of 40 in a workweek.21 Plaintiffs
also claim that:
¢ NZone and third-party entities who staffed oilfield personnel to NZone to work for or
on its behalf jointly determined and shared control over the terms and conditions of
Plaintiffs [alleged]employment;22
0 NZone and third-party entities who staffed oilfield personnel to NZone to work for or
on its behalf jointly hired and fired, supervised and controlled, set pay, determined

hours, and approved time sheets with respect to Plaintiffs; and

0 NZone is a joint employer of the oilfield personnel staffed to it by the third-party
entities.23

Each of these causes of action arise from Plaintiffs relationship with RigUp and NZone,
and thus are subject to the arbitration agreement l\/lore specifically, Plaintiffs and RigUp agreed

to arbitrate all claims arising out of or relating to any aspect of RigUp’s Terms of Service, whether

 

the claims were based in contract, tort, statute, fraud, misrepresentation, or any other legal theory.24

Plaintiffs also Waived their right to proceed on a class or collective basis.25

 

21 Docket No. ll 1[87.
22 NZone denies it employed Plaintiffs.
` 23 Docket No. ll 1135-37.
24 See Exhibit 2, p. 44 1[24(21).
25 Id. at 1124(10.
4
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATION AND BRIEF lN SUPPORT THEREOF

 

III. LEGAL ARGUMENT

a. Dismissal is appropriate because Plaintiffs’ claims are subject to
mandatory arbitration.

i. Standard for enforcement of arbitration agreements.

Arbitration agreements are enforceable under the Federal Arbitration Act (“FAA”) and are
strongly favored under both federal and state policies.26 The FAA’s provisions are mandatory,
and courts must compel arbitration when a valid arbitration agreement exists.27 The FAA provides
that pre-dispute arbitration agreements “shall be valid, irrevocable, and enforceable, save upon
such grounds as exist at law or in equity for the revocation of any contract.”28 The Supreme Court
has noted that the purpose of the FAA is “‘to reverse the longstanding judicial hostility to
arbitration agreements and to place [them] upon the same footing as other contracts.”’29
Accordingly, there is a strong presumption in favor of arbitration, and a party seeking to invalidate
an arbitration agreement bears the burden of establishing its invalidity.30

In adjudicating a motion to compel arbitration under the FAA, courts generally conduct a
two-step inquiry. The first step is to determine whether the parties agreed to arbitrate the dispute

31 This determination involves two considerations: (l) whether there is a valid

in question.
agreement to arbitrate; and (2) whether the dispute in question falls within the scope of that
arbitration agreement.32 When deciding whether the parties agreed to arbitrate the dispute in

question, “courts generally should apply ordinary state-law principles that govern the formation

 

26 9 U.S.C. § 2; Dean Witter Reynolds v. Byra’, 470 U.S. 213, 217 (1985); Moses H. Cone Memorial Hosp. v. Mercury
Cosntr. Corp., 460 U.S. l, 24 (1983); In re Halliburton Co., 80 S.W.3d 566, 572-73 (Tex. 2002).
27 See 9 U.S.C. § 3.
211 9 U.S.C. § 2.
29 Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 89 (2000) (quoting Gilmer v. Interstate/Johnson Lane Corp.,
500 U.S. 20, 24 (1991)).
3° Gilmer, 500 U.S. at 26.
31 Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, lnc., 473 U.S. 614, 626 (1985); Folse v. Richara' WolfMed.
Instruments Corp., 56 F.3d 603, 605 (5th Cir. 1995); R.M Perez & Assocs., Inc. v. Welch, 960 F.2d 534, 538 (5th Cir.
1992).
32 Webb v. ]nvestacorp, lnc., 89 F.3d 252, 258 (5th Cir. 1996).

5
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATION AND BRIEF IN SUPPORT THEREOF

 

of contracts.”33 In applying state law, however, “due regard must be given to the federal policy
favoring arbitration, and ambiguities as to the scope of the arbitration clause itself must be resolved
in favor of arbitration.”34

Dismissal of a case under, rather than a stay pending arbitration, is appropriate when all of
the issues raised in the district court must be submitted to arbitration35 Because all of the claims
asserted by Plaintiffs fall within the scope of the arbitration agreement, the court has no lingering
duty to review the arbitration award once the proceedings are concluded.36 Under these

circumstances, this case should be dismissed with prejudice rather than stayed.37

ii. Plaintiffs have entered into valid and enforceable agreements to
arbitrate their claims in th is case.

Plaintiffs allege in their Amended Complaint that they were jointly employed by both
NZone and third-party entities that staffed the oilfield personnel such as MWDs and Directional
Drillers, and their FLSA claims stem from this alleged employment38 Plaintiffs’ FLSA claims in
this litigation fall squarely within the scope of the arbitration agreement because they are based
entirely on claims that they Were not compensated adequately for the services they provided to
NZone that they procured through the use of the agreement

To the extent Plaintiffs may argue that NZone carmot seek to enforce their arbitration
agreements as a nonsignatory, the United States Supreme Court explicitly rejected any argument

that only a signatory can enforce an arbitration provision under the FAA.39 For example, traditional

 

33 First Gptions of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).
34 Volt Info. Scis., lnc. v. Bd. of T rustees of Leland Stanford Jr. Univ., 489 U.S. 468, 475-76 (1989).
35 Alfora' v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1991); Shanks v. Swift Transp. Co., No. L»07-
55, 2008 WL 2513056, at *12 (S.D.Tex. June 19, 2008) (noting that Where all issues in the case are submitted to
arbitration, “a court may dismiss the action With prejudice, as ‘retaining jurisdiction and staying the action will serve
no purpose”’) (quoting Alfora’, 975 F.3d at 1164).
36 See Alford, 975 F.2d at 1164.
37 See Shanks, 2008 WL 2513056, at *12 (holding that if the party requesting arbitration seeks dismissal, the case
should be dismissed with prejudice ). '
33 See Docket No. 11 at 1131. NZone denies that it is either a proper party in this case or a joint employer of Plaintiffs
But, even if it was, as alleged by Plaintiffs, Plaintiffs can only proceed with their claims in arbitration, not in court.
39 Arthur Andersen LLP v. Carlisle, 129 S. Ct. 1896, 1902 (2009).

6
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATIONAND BRIEF IN SUPPORT THEREOF

 

principles of state law may allow an arbitration contract to be enforced by nonparties through
assumption, piercing the corporate veil, alter ego, incorporation by reference, third-party
beneficiary theories, waiver and estoppel.40

The Fifth Circuit Court of Appeals also held that “pursuant to an equitable estoppel
doctrine, a non-signatory-to-an-arbitration-agreement-defendant can nevertheless compel
arbitration against a signatory Plaintiffs.”41 This is particularly true when the Plaintiffs’ allegations
against the defendant are “intertwined with” or “dependent on” the contract containing the
arbitration provision.‘12 Equitable estoppel may be warranted to compel arbitration when, for
example: (l) the signatory to the contract containing the arbitration clause raises allegations of
substantially interdependent and concerted misconduct by both the nonsignatory and one or more
of the signatories to the contract, or (2) the signatory containing the arbitration clause must rely on
the terms of the Written agreement in asserting their claims against the nonsignatory.43 Courts may
also consider the fairness of permitting a Plaintiffs to proceed in litigation, which is “generally far
more costly in terms of time and expense,” when the Plaintiffs had previously agreed to arbitrate
the exact same type of dispute with a signatory through less expensive arbitration44

As the Fifth Circuit Court of Appeals explained, the “linchpin for equitable estoppel is
equity_fairness” and “to not apply this intertwined-claims basis to compel arbitration would fly

in the face of fairness.”45 This is especially true when “the Plaintiffs is seeking to avoid that

 

40 Id
41 Grigson v. Creative Artists Agency LLC, 210 F.3d 524, 526 (511l Cir. 2000).
421d
43 Id. (citing MS Dealer Svc. Corp. v. Franklin, 177 F.3d 942, 947 (11th Cir. 1999) (abrogated on other grounds)); see
also Escobal v. Celebration Cruise Operator, Inc., 482 Fed. Appx. 475, 476 (11th Cir. July 20, 2010) (holding that
e uitable estopped requires a signatory to arbitrate claims against a nonsignatory When those claims are inextricably

q
intertwined With arbitrable claims against a signatory); Pa. Chiropractic Ass ’n v. Blae Cross Blue Shiela’ Ass ’n, 713
F. Supp. 2d 734, 745 (N.D. lll. 2010) (Holding that because Plaintiffs claims against nonsignatories were
indistinguishable from claims against signatories, they Were estopped from avoiding arbitration).
44 Id
45 Grigson, 210 F.3d at 528.

7

DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATION AND BRIEF TN SUPPORT THEREOF

 

agreement by bringing the action against a non-signatory” but not against a signatory with whom
the non-signatory allegedly acted in concert.46

That is exactly what has happened here. Plaintiffs alleges in their Amended Complaint that
they were jointly employed by M signatory “third-party staffing companies” (RigUp) and
nonsignatory NZone, and all of their FLSA claims stem from their allegations that they were
improperly paid for such work. Yet Plaintiffs intentionally chose to bring suit against NZone and
not RigUp in an obvious attempt to avoid compliance with their arbitration agreements All the
claims Plaintiffs have asserted against one alleged joint employer are inextricably intertwined with
Plaintiffs’ potential claims against the other. Additionally, Plaintiffs’ claims that they Were
misclassified as an independent contractor Will necessarily require interpretation of the agreement
that they signed to provide those same services.

Plaintiffs should not be permitted to circumvent their mandatory and exclusive arbitration
agreements merely because one of their two alleged “joint employers” is a nonsignatory. Equity
therefore favors arbitration of Plaintiffs’ claims, and this Court should dismiss Plaintiffs’ First
Amended Complaint and compel arbitration.

iii. Plaintiffs’ claims should be compelled to arbitration based on the
theory of direct-benefits estoppel

Plaintiffs’ claims should also be compelled to arbitration based on the theory of direct-
benefits estoppel. But for the Agreements through RigUp, Plaintiffs would not have provided
services to NZone. Plaintiffs’ claims, however, are premised on them being incorrectly classified
pursuant to the terms of the Agreements.47 Thus, Plaintiffs’ joint-employer theory gives rise to

direct-benefits estoppel.

 

461d
47 Jody James, 547 S.W.3d at 637.
8

DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATIONAND BRIEF IN SUPPORT THEREOF

 

Under Texas law, direct-benefits estoppel generally requires that a signatory arbitrate
claims that derive from that party’s contract containing an arbitration clause. In re Vesta Ins.
Group, Inc., 192 S.W.3d 759, 761 (Tex. 2006) (per curiam). A party cannot both “knowingly
exploit[] the agreement containing the arbitration clause” and avoid the arbitration clause’s
requirements Bridas S.A.P.I.C. v. Gov’t of Turkmenistan, 345 F.3d 347, 362 (5th Cir. 2003)
(quoting E.[ DaPont de Nemoars & Co. v. Rhone Poulenc Fiber & Resin Intermediates, S.A.S.,
269 F.3d 187, 199 (3d Cir. 2001)) (quotation marks omitted). If liability on a claim derives from
statutory or general obligations imposed by law, however, direct-benefits estoppel does not require
the signatory to arbitrate that claim. Id. ; Cooper Inclus., LLC v, Pepsi-Cola Metro. Bottling Co.,
Inc., 475 S.W.3d 436, 442 (Tex. App._Houston [14th Dist.] 2015, no pet.).

In analyzing direct-benefits estoppel, courts have found that “[t]he keys are whether the
nonsignatory demanded and received substantial and direct benefits under the contract containing
the arbitration clause, by suing the signatory under that contract or otherwise; the relationship
between the claims to be arbitrated and the contract; and whether equity prevents the nonsignatory
from avoiding the arbitration clause that was part of that contrac .” Wooa' v. PennT ex Res., L.P.,
458, F. Supp. 2d 35 5, 371 (S.D. Tex. 2006). When as here, the party opposing enforcement of an
arbitration clause is a signatory, the same analysis applies. See, e.g., id. at 370; see also Meyer v.
WMCO-GP, LLC, 211 S.W.3d 302, 305 (Tex. 2006) (“[S]ometimes a person who is not a party to
the agreement can compel arbitration With one who is, and vice versa.”).

There is no question that Plaintiffs received direct benefits from the Agreements. The
Agreements provided them the opportunity to bid on work and provide professional services to
companies that also utilized RigUp, like NZone. Furthermore, Plaintiffs’ First Amended
Complaint also supports that they received benefits from the Agreements and the incorporated
Terms of Service since they allege that NZone and third-party entities (RigUp) shared control over

9
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATION AND BRIEF IN SUPPORT THEREOF

 

the terms and conditions of the alleged employment, supervised and controlled, jointly hired and
fired, set pay, determined hours, and approved time sheets for the Plaintiffs.48 Even though the
First Amended Complaint does not mention the Agreements, to prove their claims against NZone,
Plaintiffs must nevertheless rely on the Agreements

Additionally, in Rachal v. Reitz, 403 S.W.3d 840 (Tex. 2013), the Texas Supreme Court
concluded that a trust beneficiary’s suit to remove a trustee was subject to arbitration even though
the beneficiary was not a signatory to the trust agreement containing the arbitration clause. Ia’. at
847-48. ln that case, the court explained that “a beneficiary who attempts to enforce rights that
would not exist without the trust manifests her assent to the trust’s arbitration clause.” Id. at 847.
Although the beneficiary’s complaint made no contract claim, her suit depended on proving
violations of the trust Id. at 847-48.

The facts here are similar to Rachal. Plaintiffs allege that NZone was their employer that
misclassified him as an independent contractor. To prove that they are NZone employees With the
right to overtime payments from NZone, they must rely on their Agreements with RigUp, and the
incorporated Terms of Service. As noted above, Plaintiffs allege NZone and RigUp shared control
over the terms and conditions of the alleged employment Plaintiffs’ right to use RigUp services to
procure projects are also defined through the Agreements and the incorporation of RigUp’s Terms of 1
Service.

Finally, other courts have concluded that direct-benefits estoppel can permit a nonsignatory
defendant to enforce an arbitration agreement against a signatory plaintiff bringing an FLSA claim.
See e.g. Rana'le v. Metropolitan Transit Authorily of Harris Couniy, 4:18-cv-01770 (S.D.
Texas)(October 1, 2018)(Judge Rosenthal)(compelling arbitration in an FLSA misclassification case

against a nonsignatory where plaintiff derived the benefit of the contract containing an arbitration

 

43 Docket No. ll 1734-37 NZone denies it employed the Plaintiffs.
l 0

DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATION AND BRIEF IN SUPPORT THEREOF

 

clause). Because the FLSA is not “a statute that entitle[s] employees to additional compensation
regardless of whether the employees have a contract With their employer, and regardless of the
contract’s terms,” a plaintiff making an FLSA claim must invariably rely on any employment
agreements that exist Pollard v. ETS PC, Inc., 186 F. Supp. 3d 1166, 1175 (D. Colo. 2016) (“[A]n
arbitrator will need to examine and interpret the . . . Agreements to determine whether Plaintiffs’
claims implicate or are affected by those Agreements. Thus, Plaintiffs’ FLSA claims are intertwined
with their employment agreements.”) (citations omitted)). Since Plaintiffs must rely on the
Agreements and the incorporated Terms of Service with RigUp to prove their case, NZone should be
able to compel arbitration of this FLSA suit under the direct-benefits estoppel theory.

iv. Plaintiffs" Claim Clearly F all Within the Scope of the Arbitration
Agreement

In Moses H. Cone Mem. Hosp., the Supreme Court held “[the FAA] establishes that, as a
matter of federal law, any doubts concerning the scope of arbitrable issues should be resolved in
favor of arbitration, whether the problem at hand is construction of the contract language itself or
an allegation of waiver, delay, or a like defense to arbitrability.” Moses H. Cone Mem. Hosp., 460
U.S. 1, 24-25 (1983); see also OPE Int’l LP v. Chet Morrison Contrs., Inc., 258 F.3d 443, 445 (5th
Cir. 2001). Courts interpret arbitration clauses requiring arbitration of disputes “arising out of’ a
contract more narrowly than those requiring arbitration of disputes “related to” or “connected to”
the contract Pennzoil Expl. & Prod. Co. v. Ramco Energy Ltd., 139 F.3d 1061, 1067 (5th Cir.
1998). “Broad arbitration clauses . . . are not limited to claims that literally ‘arise under the
contract,’ but rather embrace all disputes between the parties having a significant relationship to
the contract regardless of the label attached to the dispute.” Id.

The arbitration clauses incorporated into the Agreements are broad as they require all

claims arising out of or relating to any aspect of the Terms of Service, whether based in contract,

1 l
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATIONAND BRIEF lN SUPPORT THEREOF

 

tort, statute, fraud, misrepresentation, or any other legal theory, to be arbitrated.49 Plaintiffs allege
in their Amended Complaint that they were jointly employed by both NZone and third-party
entities, and their FLSA claims stem from this alleged employment50 Since Plaintiffs’ FLSA
claims in this litigation have a significant relationship to the Agreements, their claims must be

arbitrated.

IV. CONCLUSION ~
Because all of their claims in this litigation are subject to mandatory arbitration, NZone
respectfully requests that this Court dismiss Plaintiffs’ claims with prejudice and compel

arbitration

 

49 Exhibit 2 at pp. 44-46 1124
50 See Docket No. 11 at 113 1.
l 2
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATION AND BRIEF IN SUPPORT THEREOF

 

Respectfully submitted,

/s/ Raven R. Applebaum

Carolyn A. Russell

State Bar No. 24003913
carolyn.russell@ogletree.com

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
One Allen Center, Suite 3000

500 Dallas Street

Houston, Texas 7 7002

713.655.5771

713.655.0020 (Fax)

Raven R. Applebaum

State Bar No. 24043 644
raven.applebaum@ogletree.com

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
2700 Weston Centre

1 12 East Pecan Street

San Antonio, TX 78205

210.354.1300

210.277.2702 (Fax)

ATTORNEYS FOR DEFENDANT
NZONE GUIDANCE, LLC

CERTIFICATE OF SERVICE

l hereby certify that on this 20th day of February, 2019, l electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:

Michael A. Josephson

Lindsay R. Itkin

Josephson Dunlap, LLP

11 Greenway Plaza, Suite 3050
Houston, Texas 77046

mj osephson@mybackwages.com
litkin@mybackwages.com

/s/ Raven R. Applebaum
Raven R. Applebaum

1 3
DEFENDANT’S MOTION TO DISMISS
AND COMPEL ARBITRATION AND BRIEF IN SUPPORT THEREOF

 

